Robertson Electric,




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 23, 2015

                                      No. 04-15-00514-CV

          SELECT BUILDING SYSTEMS, INC. and Tri-Bar Ranch Company, Ltd.,
                                Appellants

                                                 v.

                               ROBERTSON ELECTRIC, INC.,
                                       Appellee

                 From the 216th Judicial District Court, Kendall County, Texas
                                   Trial Court No. 13-212
                          Honorable Bill R. Palmer, Judge Presiding


                                         ORDER
       A filing fee of $195.00 was due when Select Building Systems, Inc. filed its notice of
appeal, but it was not paid. See TEXAS SUPREME COURT ORDER REGARDING FEES CHARGED IN
THE SUPREME COURT, IN CIVIL CASES IN THE COURTS OF APPEALS, AND BEFORE THE JUDICIAL
PANEL ON MULTIDISTRICT LITIGATION (Misc. Docket No. 13-9127, Aug. 16, 2013)]. The clerk of
the court notified appellant of this deficiency in a letter dated August 19, 2015. The fee remains
unpaid. Rule 5 of the Texas Rules of Appellate Procedure provides:

       A party who is not excused by statute or these rules from paying costs must pay—
       at the time an item is presented for filing—whatever fees are required by statute
       or Supreme Court order. The appellate court may enforce this rule by any order
       that is just.

TEX. R. APP. P. 5.

        We therefore order appellant Select Building Systems, Inc. to pay the filing fee by
October 5, 2015 or to show that it is excused by statute or the Texas Rules of Appellate
Procedure from paying the fee. If appellant fails to respond satisfactorily within the time ordered,
this appeal will be dismissed. See TEX. R. APP. P. 42.3.
                                              _________________________________
                                              Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of September, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court